DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-01-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendments. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-22 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0317382 hereinafter Kawabe.
Regarding Claim 1, Kawabe teaches a negative electrode (anode) active material comprising: a carbonaceous material (amorphous carbon) having an average lattice distance (d002) in X-ray diffraction of 0.340 nm to about 0.380 nm (paragraphs 22, 31). Kawabe further teaches that the negative electrode active material contains the carbonaceous material having a d002 of 0.340 nm to about 0.380 nm in an amount of 5 to 15 mass % (paragraph 34). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a negative electrode active material comprising amorphous carbon having inter-layer distance (d002) of 0.340 nm to about 0.380 nm in an amount of 5 to 15 mass % before the effective filing date of the claimed invention because Kawabe discloses that the carbonaceous material takes on the Li ions, thus making it possible to suppress the deposition of Li dendrite on the surface of the negative electrode, resulting in an improvement in safety (paragraphs 32, 34). 

Claims 4-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0317382 hereinafter Kawabe in view of U.S. Pre-Grant Publication No. 2014/0178764 hereinafter Park. 
Regarding Claims 4 and 9, Kawabe does not specifically disclose the XRD peak for the carbonaceous material (amorphous carbon). 
o to 35o and it therefore reasonable to conclude that an area of an XRD peak having an XRD 2θ of 23.37o or less among XRD peaks of the carbon material is at least 5% based on a total area of the XRD peaks (paragraph 36). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a negative electrode active material comprising such amorphous carbon before the effective filing date of the claimed invention because Park discloses that such modification can form a battery having improved cycle-life and low-temperature storage characteristics (paragraph 36). 
Regarding Claims 5-8, the combination teaches that the amorphous carbon material includes hard carbon (paragraphs 26, 32), graphite (paragraph 37) and soft carbon (paragraphs 26, 32, 37, 49 of Park and paragraph 31 of Kawabe), wherein a content ratio of the conductive material (i.e. soft carbon and graphite in the mixture) is 5 weight ratio (paragraph 77 of Park). 
Regarding Claim 10, Kawabe teaches a negative electrode (anode) comprising the negative electrode active material described above, and a current collector, wherein the negative electrode active material is disposed on the current collector (paragraphs 38-40). 
Regarding Claim 11, Kawabe teaches that the negative electrode (anode) comprises a binder between the current collector and the active material layer (paragraph 36). 
Regarding Claims 12 and 13, the combination teaches a negative electrode (anode) comprising the negative electrode active material described above and it reasonable to conclude that the negative electrode exhibits a capacity of 30% or more at an operating voltage 
MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the negative electrode recited in the combination described above is substantially identical to that of claims, claimed properties of functions are presumed to be inherent.  
Regarding Claim 14, Kawabe teaches a lithium battery comprising the negative electrode (anode) described above, a positive electrode (cathode), and an electrolyte disposed between the electrodes (see figures 1-2, paragraph 97). 
Regarding Claim 15, Kawabe teaches that positive electrode comprises LiNiCoMnO2 (paragraph 73). 
Regarding Claims 16 and 17, the combination teaches a lithium battery comprising the negative electrode (anode) as described above and it reasonable to conclude that a ratio of battery capacity of the lithium battery after charging and discharging at a charge-discharge rate of 4 C/4 C at 45 degree C during 2000 cycles is 70% or more based on an initial battery capacity; and a ratio of charging time of the lithium battery in a constant current period when constant 
MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the lithium battery recited in the combination described above is substantially identical to that of claims, claimed properties of functions are presumed to be inherent. 
Regarding Claim 18, the combination teaches a middle-size or large-size device battery module comprising the lithium battery described above (paragraphs 3-10 of Park). 
Regarding Claims 21-22, the combination teaches that the amorphous carbon comprises at least two parts and lithium ions diffuse between the crystalline parts (paragraph 30 of Park). Therefore, it would have been obvious to one of ordinary skill in the art to form an amorphous carbon negative material having at least two parts with an interval larger enough for lithium ions to diffuse through (paragraph 30). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe and Park as applied above, and further in view of U.S. Pre-Grant Publication No. 2010/0143800 hereinafter Sawada.
o C to 900o C (paragraph 38 of Park) but does not specify a first firing step and a second firing step.
However, Sawada teaches a method for producing a negative electrode material that comprises a two-step firing method, wherein the first firing step is at a temperature of about 700o C and the second firing step is at a temperature of about 1000o C (paragraphs 36-41). 
Therefore, it would have been obvious to one of ordinary skill in the art to use such two-step firing method before the effective filing date of the claimed invention because Sawada discloses that such modification can improve uniformity of the negative electrode material and battery performance (paragraphs 39, 41). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729